DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1).
	Regarding claim 1 and 19, Ming teaches a solid-state laser for cornea/eye ablation (title) comprising: a laser source configured to generate a pulsed primary laser beam ([0031] primary laser is a 1 kHz pulsed laser); and a frequency converter arranged downstream from the laser source comprising one or more non-linear optical crystals configured to multiply the frequency of the primary laser beam to generate a pulsed UV laser beam ([0035] “Two or three pieces of non-linear crystals can be used to converter a wavelength around 800 nm to a deep UV wavelength around 200 nm through harmonic or sum frequency process” ).
	Ming teaches a laser system for eye surgery but does not teach the Ce:YAG gain medium of the laser source. 
	Weichmann teaches a solid-state laser wherein the laser source includes a Ce:YAG gain medium [0005][0052][0055] to generate a 500-650nm wavelength of light [0005]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to make use of a Ce:YAG gain medium as taught by Weichmann because this modification comprises a simple substitution of one known element (laser gain medium of Ming) for another (Ce:YAG medium of Weichmann)to obtain predictable results (the operational wavelength of the produced laser will change to that of the Ce:YAG medium).
	Regarding claim 2, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Further, Ming teaches wherein the laser is a solid-state laser source(abstract).
	Regarding claims 7-8, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Further, Ming teaches wherein the frequency converter arranged downstream from the laser source comprises a non-linear optical crystal configured to double the frequency of the primary laser beam ([0053]-[0058] Ming discloses a wavelength converter which may use a first crystal to double the frequency of the emission light ) and wherein the frequency converter arranged downstream from the laser source comprises two non-linear optical crystals configured to triple the frequency of the primary laser beam ([0053]-[0058] Ming discloses a wavelength converter which may use a first crystal to double the frequency of the emission light, and a second crystal to triple the frequency emission; examiner notes Ming’s disclosure uses a third crystal to further convert the frequency, however one of basic skill in the art would recognize based on the disclosure that this converter may be configure with the correct number of crystals to convert the wavelength to the desired harmonic frequency ). 
	Regarding claim 9, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Further, Weichmann teaches a Ce:YAG laser source wherein the Ce:YAG gain medium is configured such that the primary laser beam has a wavelength of 600 nm to 660 nm ([0005] Fig 5, the spectra extends to 500nm-650-nm, this range encompasses the claimed wavelength).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to make use of a Ce:YAG gain medium as taught by Weichmann because this modification comprises a simple substitution of one known element (laser gain medium of Ming) for another (Ce:YAG medium of Weichmann)to obtain predictable results (the operational wavelength of the produced laser will change to that of the Ce:YAG medium 500-650nm [0005]).
	Regarding claim 10, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Further, Ming teaches wherein the laser source is configured such that the pulsed UV laser beam has a pulse energy of 0.5 mJ to 2.0 mJ ([0050] “The diode laser is operated at continuous wave mode and produces a power of 20 W. Such a diode laser is commercially available form, for example, OPTO Power Corporation of Tucson, Ariz. The amplified beam 406 has pulse energy of approximate 2 mJ.”).
	Regarding claim 14, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Further, Weichmann teaches wherein the laser source includes a plurality of blue laser diodes arranged around a Ce:YAG crystal as laser pumps ([0020] blue laser sources are used as pumps for the Ce:YAG laser, [0050] “The pump laser 2 is emitting blue light and/or ultraviolet light. The blue light and/or ultraviolet light emitted by the pump light source 2 is used for pumping the gain device”).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to make use of a Ce:YAG gain medium with blue laser pumps as taught by Weichmann because this modification comprises a simple substitution of one known element (laser gain medium of Ming) for another (Ce:YAG medium of Weichmann)to obtain predictable results (the operational wavelength of the produced laser will change to that of the Ce:YAG medium 500-650nm [0005]).

	
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1) as applied to claim 1 above, and further in view of Islam (US 20110306956 A1).
	Regarding claim 3, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Further, Ming teaches a solid-state laser source but does not teach wherein the laser source is an optical fiber laser source.
	Islam teaches a laser system (abstract) wherein the laser source is an optical fiber laser source ([0070]-[0071] source may make use of a doped fiber as part of the source).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to make use of a fiber laser source as taught in Islam because this modification comprises a simple substitution of one known element for another to obtain predictable results (Exchanging a solid-state laser for a fiber laser as a light source).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1) as applied to claim 1 above, and further in view of Goell (US 20070053640 A1).
	Regarding claims 4 and 5, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming teaches wherein the laser source is configured such that a pulsed UV laser beam is generated by the frequency converter [0035]. Ming does not teach a positioning module arranged downstream of the frequency converter and configured to position the UV laser beam such that the UV laser beam enters an eye of a patient and wherein the positioning module comprises a fiber-optic element configured to guide the UV laser beam directly into the eye.
	Goell teaches a laser surgery apparatus wherein a positioning module (Fig 5, handpiece) arranged downstream of the laser source and configured to position the UV laser beam such that the UV laser beam enters an eye of a patient ([0003] “Optical waveguides can also be used to guide laser radiation (e.g., high intensity laser radiation) from a source to a target in medical (e.g., eye surgery)”, [0162]) and wherein the positioning module comprises a fiber-optic element configured to guide the UV laser beam directly into the eye ([0132] Fig 5, handpiece contains a fiber waveguide to transmit light through it and emit it directly to tissue, which may be eye tissue [0003][0162]).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to include a handpiece for positioning and emitting light to a patients tissue because this may allow “an operator (e.g., a medical practitioner, such as a surgeon, a dentist, an ophthalmologist, or a veterinarian) grips a portion 542 of handpiece 540, and manipulates the handpiece to direct laser radiation 513 emitted from an output end of photonic crystal fiber 520 to target location 599 in order to perform a therapeutic function at the target location. For example, the radiation can be used to excise, incise, ablate, or vaporize tissue at the target location.” [0132]
Claim(s) 4,6,12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1) as applied to claim 1 above, and further in view of  Martin (US 20180207033 A1). 
	Regarding claim 4, 6, and 20, Ming in view of Weichmann teaches a system substantially as claimed in claim 1 and 19. Ming teaches wherein the laser source is configured such that a pulsed UV laser beam is generated by the frequency converter [0035]. Ming does not teach a positioning module arranged downstream of the frequency converter and configured to position the UV laser beam such that the UV laser beam enters an eye of a patient or configured to position the UV laser beam such that the UV laser beam is focused onto tissue of the eye. 
	Martin teaches a positioning module arranged downstream of the frequency converter and configured to position the UV laser beam such that the UV laser beam enters an eye of a patient ([0023] “Pulsed laser system 10 includes laser source 20, which generates laser beam 30. System 10 includes various components for directing, focusing, or otherwise manipulating laser beam 30, such as scanners, mirrors, beam expanders, and lenses”, by this description a scanning system may position the beam and a lens may focus the beam to a specific location on the eye) and configured to position the UV laser beam such that the UV laser beam is focused onto tissue of the eye ([0023] “Scanner 40, however, is illustrated because scanner 40 controls beam focal points 50 located during surgery in the cornea of the patient's eye.”).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Ming to make use of a scanning and focusing system as taught in Martin because “Scanner 40 provides transverse and longitudinal control of beam focal points” [0025] and “Computer 60 includes at least a processing resource able to execute code to generate instructions to laser source 20 and scanner 40 to form a regular photodisruption pattern in the cornea of a patient's eye” [0030], thus the scanner allows a system to focus lasers to a desired pattern. 
	Regarding claim 12, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming teaches wherein the laser source is configured such that a pulsed UV laser beam is generated by the frequency converter [0035].
	Ming does not teach wherein the laser source is configured such that the laser beam generated results in tissue of a patient being ablated by less than 2 pm per pulse of the laser beam.
	Martin teaches a  device for using laser energy for treatment of tissue (abstract) wherein the laser source is configured such that the laser beam generated results in tissue of a patient being ablated by less than 2 pm per pulse of the laser beam ([0036] laser system may generate an ablation/photo-disruption that is in the range of 2 um, [0005]-[0006] ablation causes photo disruptions).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to ablate/photo disrupt tissue on a 2um scale as taught by Martin because “small photodisruptions are typically also spaced a few micrometers apart. The interspersed pattern thus formed is such that the corneal tissue is effectively cut” … “while decreasing damage to the corneal tissue by the laser.” [0005] 
	Regarding claim 16, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming teaches wherein the laser source is configured such that a pulsed UV laser beam is generated by the frequency converter [0035].
	Martin teaches a scanner arranged downstream of the laser output configured to direct the UV laser beam onto a plurality of positions on a tissue of a patient according to a pre-determined pattern ([0023] “Scanner 40, however, is illustrated because scanner 40 controls beam focal points 50 located during surgery in the cornea of the patient's eye. Scanner 40 produces an irregular pattern of beam focal points 50, resulting in an irregular photodisruption pattern, such as those illustrated in FIG. 2, FIG. 2B, and FIG. 2C in the cornea of the patient's eye. Laser source 20 and scanner 40 are controlled by computer 60, which may also control other components of pulsed laser system 10”, [0030]-[0031]). 
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to make use of a scanner to project the laser into a pattern on a patients eye because “Scanner 40 provides transverse and longitudinal control of beam focal points” [0025] and “Computer 60 includes at least a processing resource able to execute code to generate instructions to laser source 20 and scanner 40 to form a regular photodisruption pattern in the cornea of a patient's eye” [0030], thus the scanner allows a system to focus lasers to a desired pattern. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1)  as applied to claim 1 above, and further in view of  Hickenbotham (US 9345549 B2).
	Regarding claim 11, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming does not teach  wherein the laser source is configured such that the pulsed UV laser beam has a power of 0.5 W to 2 W. 
	Hickenbotham teaches wherein the laser source is configured such that the pulsed UV laser beam has a power of 0.5 W to 2 W (claim 22).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to use a laser powered in this range because this modification comprises the use of a known technique (a laser source with a .5 to 6 Watt power for eye treatment) to improve similar devices (laser treatment apparatuses) in the same way (a laser operating with this power may be safe for use in treating a user’s eye tissues). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1)  as applied to claim 1 above, and further in view of Previn (US 20100152716 A1).
	Regarding claim 13, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming teaches wherein a passive q-switch is used to achieve a pulse rate of 1000 HZ [0018] but does not teach an active q switch. 
	Previn suggests that a passive q-switch may be substituted for an active q-switch [0030].
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to use and active q-switch because this is a simple substitution of one known element for another to obtain predictable results (both active and passive q switches can achieve the desired repetition frequency).  
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1)  as applied to claim 1 above, and further in view of  Telfair (US 20020133146 A1).
	Regarding claim 17, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming teaches wherein the laser source is configured such that a pulsed UV laser beam is generated by the frequency converter [0035]. Ming does not teach a beam shaper arranged downstream from the frequency converter comprising one or more optical elements and configured to shape the UV laser beam such that the shaped UV laser beam has a fluence of 50 mJ/cm2 to 400 mJ/cm2 on tissue of a patient.
	Telfair teaches a beam shaper comprising one or more optical elements ([0038]-[0039] Figs 1-4, optical components modify the beam properties) and configured to shape the UV laser beam such that the shaped UV laser beam has a fluence of 50 mJ/cm2 to 400 mJ/cm2 on tissue of a patient (claim 15 and 59, although the ranges are not exactly correct, one of basic skill in the art will recognize the overlapping ranges to be obvious).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to include optical elements that output a fluence ~100-500 mJ/cm2  because “lower energy densities (or, fluences) to be utilized to affect ablation. Generally, the lower the energy density, the less likely it is that thermal damage to tissue surrounding the ablation site will occur.” [0023]
	Regarding claim 17, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming teaches wherein the laser source is configured such that a pulsed UV laser beam is generated by the frequency converter [0035]. Ming does not teach wherein a wavelength selector arranged downstream of the frequency converter configured to allow a particular wavelength range of the UV laser beam to pass while redirecting a remainder of the UV laser beam onto a beam dump.
	Telfair teaches a short pulse laser generator for surgery (Title) wherein a wavelength selector arranged downstream of the frequency converter configured to allow a particular wavelength range of the UV laser beam to pass while redirecting a remainder of the UV laser beam onto a beam dump ([0026] a beam splitter is used to select only the desired wavelength of light to pass while unwanted wavelengths are sent through to a beam dump).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to include a beam splitter and beam dump as taught in Telfair because this prevents undesired wavelengths of light from being passed to the tissue being treated ([0026] in this case a secondary beam may be removed, however the principle allows for any desired wavelengths to pass while removing unwanted light).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ming (US 20020095142 A1) in view of Weichmann (US 20120020073 A1)  as applied to claim 1 above, and further in view of  Kittlemann (WO 2011060797 A1).
	Regarding claim 18, Ming in view of Weichmann teaches a system substantially as claimed in claim 1. Ming does not teach a pulse diagnostics module arranged downstream of the frequency converter configured to measure a power of the UV laser beam.
	Kittlemann teaches a pulse diagnostics module arranged downstream of the frequency converter configured to measure a power of the UV laser beam (pg. 12, a power meter 38 may measure  the power of the frequency converted beam).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Ming to make use of the power meter to measure the converted frequency because “ this invention allows for quality control in real time” pg. 4 Ln 1, and if “deviations exceed a predetermined extent, the control unit can interrupt the output of the laser beam”. 	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 December 2022